McGRAW, J.,
dissenting.
(Filed Dec. 16, 2003)
I respectfully dissent from the majority’s decision in this case. Appellant has a mas*562ter’s degree in business education and seven years of prior (non-teaching) business-related work experience. Like the vocational permit teachers with whom she works, she should receive credit for her prior work experience under the uniformity provisions of W.Vol Code § 18A-4-5a, and prior Grievance Board decisions. See Miller v. Ohio County Bd. of Educ., Docket No. 15-88-013-3 (May 13, 1988) and Steele v. Wayne County Bd. of Educ., Docket No. 50-87-062-1 (Sept. 29, 1987).
Accordingly, I respectfully dissent.